Title: To George Washington from James Butler, 24 May 1798
From: Butler, James
To: Washington, George



Sir
24th May 1798 Alexandria poorhouse

In a few days after I had the honour of Waiting on you at Mt Vernon which is now upwards of two years—I agreed with Mr Alexander to teach his Children I remain’d in that station for twenty months, I then was Render’d incapable of Staying with him any longer on acct of a Severe linguiring complaint, which Still Continues. When I left Mr Alexanders I came to a boarding house where I remain’d till I see out the last Shilling I had, & was oblig’d

to come to the poorhouse, where I suppose I stay the remainder of my life as I have not the Smallest hopes of ever geting rid of the complaint that I have. I really am at present in distress tho’ particular care is taken of me I flatter my Self from the many favours you heretofore confer’d on me that you will send me assistance which I really Stand in need of, may the great god prolong your days which Shall always be the Constant prayer of your most obliged humble Servt

Jams Butler


I beg leave to Enclose you Mr Alexanders Certificate wch Coroborates what I tell you.
What causes my present distress is, that I want Several things that is not allowd into the poor house.

